department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas 501-dollar_figure tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated november 20xxx is hereby revoked and you are no longer exempt under sec_501 of the code effective december 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you are no longer operating as of december 20xx therefore you are no longer operating exclusively for exempt purposes as described in sec_501 contributions to your organization are no longer deductible under sec_170 after december 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter ir accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number commerce street ms dal dallas texas org address form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 code code enclosed is our report of examination explaining the proposed action of the internal revenue what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days trom the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer org 20xx12 ein explanation of items schedule no or exhibit year period ended legend org - organization name ein - ein xx - date issue whether org qualifies for exemption under sec_501 of the internal_revenue_code of 19xx facts the corporation is organized and shall be operated exclusively as a non-profit corporation pursuant to the code and may not take any_action prohibited by the code the purpose for which the corporation is organized is exclusively charitable within the means of sec_501 of the internal_revenue_code to inform and educate commercial and residential builder architects trades people suppliers and the public about evidence-based research concerning the impacts of various home building products on human health and safety to become the leading organization for the dissemination of research through seminars web based learning and media relations to design develop implement and provide training and certification programs in connection with the above purposes to raise funds necessary to provide non-biased research on materials products and other environmental hazards and to raise funds to provide such programs and to further the above mentioned purposes the organization is no longer an operational c as of august 20xx actions are being taken to propose revocation government’s position based on the non activity of org the organization is not operating primarily for social welfare within the meaning of sec_501 taxpayer’s_ position org agrees to the revocation of its exempt status from as organization described in sec_501 the proposed effective date of the revocation is august 20xx conclusion although org was granted exemption as an organization described in the internal_revenue_code sec_501 it is obvious that the organization is no longer operating as a c since it closed its doors this organization does not qualify for exemption under sec_501 of the internal_revenue_code of 19xx because it is not form 886-a rev service_department of the treasury - internal revenue page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org ein promoting social welfare within the meaning of the irc regulations it is in the best interest of the government to propose revocation on the organization since they are no longer an active 501_c_3_organization form 886-a ev service_department of the treasury - internal revenue page -2-
